Citation Nr: 1233477	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  02-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

bvaurpowell


INTRODUCTION

The appellant had active service from November 1965 to November 1967.  He served in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the service connection claim listed on the title page of this decision was readjudicated in a February 2002 rating decision.  The February 2002 decision was a reconsideration of the same service connection claim that had previously been denied in the July 2000 rating decision as not well-grounded.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 , §7(b); VAOPGCPREC 3-2001 (Jan. 22, 2001) (providing for reconsideration of claims, such as this one, that became final between July 14, 1999 and November 9, 2000, the date of the enactment of the VCAA, and were denied on the basis that they were not well-grounded). 

This matter was previously before the Board in May 2003, July 2004, December 2006, June 2008, January 2009 and August 2011.  The appellant appealed the Board's December 2006 decision which denied the appellant's claim of entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange, to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the appellant's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  In a November 2007 Order, the Court granted the Joint Motion, vacated the Board's December 2006 decision, and remanded the matters to the Board for action consistent with the Joint Motion.  Thereafter, the Board issued a decision in June 2008 that again denied service connection for a skin disability, to include as due to exposure to Agent Orange.  An Order by the Court, dated in September 2008, granted an Appellee's Motion for Partial Remand that partially vacated the June 2008 Board decision and remanded for action in accordance with the foregoing motion.  

In January 2009 the Board again denied the appellant's claim for entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange.  The appellant appealed the decision to the Court.  In January 2011, the Court issued a memorandum decision which set aside the Board's January 2009 decision and remanded the claim for further proceedings consistent with the decision.  In August 2011, the Board remanded the claim to the RO for action consistent with the Court's January 2011 decision.  The case is again before the Board for appellate consideration.

The Board notes that in the January 2009 decision, the Board remanded the appellant's claim for entitlement to service connection for headaches, to include as secondary to service-connected spinal meningitis.  A December 2009 rating decision granted the appellant's claim for service connection for headaches.  As the grant of service connection is considered a full grant of the benefit sought on appeal, the claim is no longer before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required


REMAND

The Veteran alleges that his existing skin disorder(s) originated in service or are otherwise attributable to his period of military service, to include Agent Orange exposure occurring therein.  He further states that, despite negative indications by clinical examination and history recorded at the time of a medical examination at service exit, he was bothered by and treated for one or more skin disorders during service, at the time of his service discharge, and continuously during post service years.  

Prior attempts by the Board to develop the evidence for medical opinions as to nexus have been unsuccessful.  Examinations and opinions to date have been too limited in scope, without an adequate rationale, conclusory, or incomplete in failing to acknowledge the Veteran's personal observations of skin abnormalities and their frequency and duration.  

Most recently, the Board remanded this matter for the conduct of a VA medical examination and solicitation of a nexus medical opinion.  Findings therefrom yielded diagnoses of eczema and folliculitis, each of which was found by the VA examiner to be recurrent but not chronic, and medical opinions leading to the ultimate conclusion by the examining VA physician that there was "NO evidence after extensive review that this condition is related to his military service."  No apparent consideration was afforded the competent, lay evidence of record from the Veteran as to his observations regarding the onset and course of claimed skin disorder(s) dating to his period of military service.  

Additionally, in August 2012, additional pertinent evidence was received into the record without prior RO consideration.  The Veteran has not waived RO consideration in this regard.  As such, the additional evidence must be considered by the RO prior to appellate consideration by the Board.

In view of the foregoing, the claim is remanded for the following action:

1.  Forward the Veteran's claims folder to the VA physician who conducted the November 2011 examination (or suitable substitute if the November 2011 VA examiner is unavailable) for review in its entirety and to furnish a medical opinion as to the following question, with full supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that any skin disorder identified during the appeal period originated in service or is otherwise attributable to the Veteran's period of military service or any event thereof, inclusive of his conceded exposure to Agent Orange?  
      
The expert is asked to consider all the evidence both for and against any proposition, including but not limited to the competent statements provided by the Veteran as to the existence of his skin problems in service and during post service years. 

If additional examination of the Veteran is deemed necessary in order to provide the requested opinion, such examination should be scheduled.  

The VA clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

2.  Following completion of the above requested action, readjudicate the claim for service connection for a skin disability, with consideration of all evidence of record, including that received subsequent to issuance of the most recent supplemental statement of the case in July 2012.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted, for further appellate consideration.

The Veteran is hereby advised that failure to report for a scheduled examination could result in denial of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


